Citation Nr: 1702157	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force from December 1960 to December 1964. This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado and an October 2014 Board remand.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains a November 2013 Hearing Transcript and additional VA treatment records.  All other documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that tinnitus had its onset during the Veteran's period of active service and has existed since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for tinnitus are moot.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

The Veteran seeks entitlement to service connection for tinnitus.  In his December 2011 substantive appeal, the Veteran reported ringing in the ears while on the firing range during basic training.  He also stated that he experienced ringing in the ears while he worked on the B52 bombers.  At the November 2013 Board hearing, the Veteran reiterated in-service exposure to noise as a mechanic on the flight line.  The Veteran reported ringing in the ears began during service and that his post-service physicians indicated there was nothing that could be done.  The Veteran's wife also testified that the Veteran consistently complained of ringing in the ears during and after service. In addressing post-service occupational and recreational noise exposure, the Veteran testified that he used ear protection in both instances and the exposure was minimal in comparison to his exposure on the flight line. 

The Veteran's DD-214 indicates that his Military Occupational Specialty (MOS) was Defense Fire Control Mechanic.  The Veteran was also awarded a Small Arms Expert Marksmanship Ribbon.  The Veteran's service treatment records are silent for tinnitus complaints, treatment, or diagnosis.

The Veteran underwent a VA audiology evaluation in September 2010. The Veteran reported being exposed to small arms fire, aircraft engine noise, and flight line noise during service. The Veteran also reported post-service noise exposure working as a newspaper pressman for 38 years and recreational noise exposure including firearms. The examiner noted that the Veteran reported a longstanding constant ringing, but could not remember the exact date of onset. The examiner found that tinnitus was as likely as not a symptom associated with hearing loss, and that the tinnitus is less likely as not caused by or a result of military noise exposure.  

At the November 2013 Board hearing, the Veteran's representative clarified that the Veteran worked 38 years in the newspaper industry, but at least 17 of those years were as a supervisor in an office setting.  

A May 2015 VA addendum opinion was obtained.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure while in service. The examiner noted that the Veteran was exposed to hazardous noise during service and found there was no significant threshold during service.  Although the examiner stated that the Veteran's subjective report of hearing loss while in service was taken into consideration, the examiner did not specifically address the reports of in-service ringing in the ears. 

The Board finds that entitlement to service connection for tinnitus is warranted.  First, the Veteran has provided competent and credible testimony of current ringing in his ears.  The Board thus finds that there is a current diagnosis of tinnitus.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Second, the Veteran has provided competent and credible lay evidence of in-service ringing in his ears; this testimony has been  consistent and is supported by his wife's lay statements.  See Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70; Charles, 16 Vet. App. at 374.  Additionally, the Veteran's MOS confirms noise exposure during active service.  Thus, the evidence shows in-service onset.  Third, the Veteran has provided competent and credible testimony that the ringing in his ears has existed since service.  See Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70; Charles, 16 Vet. App. at 374.  Thus, the most probative evidence indicates that tinnitus began during active service and has existed since that time.

The Board finds that the September 2010 VA examination and the May 2015 VA medical opinion of record are of no probative value. The September 2010 VA examination did not provide a supporting explanation as to the finding that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure. A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Additionally, the May 2015 VA medical opinion is of no probative value as it did not address the Veteran's lay statements of in-service ringing in his ears, which the Board has found both competent and credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence). Therefore, the Board finds that the most probative evidence demonstrates that tinnitus began during service and has existed since that time.  Accordingly, entitlement to service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss, remand is necessary to obtain an adequate opinion that satisfies the October 2014 Board's remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

In the October 2014 remand, the Board requested that the June 1964 and November 1964 service audiological examinations be converted from ASA measurements to ISO-ANSI measurements. The Board also requested that the examiner discuss the significance of the finding that there were no significant threshold shifts when comparing the entrance and separation examinations, as indicated in the September 2010 VA examination report, as well as the Veteran's contentions and reported history. Although the May 2015 VA addendum opinion addressed the lack of significant threshold shifts, the Board notes that the examiner did not indicate whether the audiological examinations were converted. The Board cannot assume the opinion regarding the threshold shifts were properly determined and as such, remand is required.

The Board has converted the Veteran's in-service examinations as indicated below. Prior to July 1, 1966, VA audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since July 1, 1966, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Service departments are assumed to have changed to ISO units after October 31, 1967. To convert the ASA units to ISO, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. 

The Veteran's June 1964 audiometric testing results after conversion from ASA to ISO units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
20
15
20
25
20

The Veteran's November 1964 separation audiometric testing results after conversion from ASA to ISO units are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
5
5
15

The Board also notes that the examiner did not address private audiological findings dated from 2003 and 2011 and that the 2010 examiner indicated that he or she reviewed entrance and exit examinations; however, the Board notes that the Veteran's service entrance examination does not contain any audiological findings other than a whisper test.  Accordingly, clarification is required to fully address the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).

 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the May 2015 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of the Veteran's bilateral hearing loss. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion. 

The examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested in or is otherwise related to his military service.

The examiner must address the following:  1) the Veteran's in-service noise exposure; 2) the June 1964 and November 1964 service treatment records; 3) the 2010 VA examination report; 4) the 2015 VA addendum opinion; 5) private audiological testing results from 2003 and 2011; and 6) the Veteran's and the Veteran's wife lay statements reporting in-service hearing difficulty and noise exposure.

In providing this opinion, the examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss were caused by noise exposure in service as opposed to some other cause. The examiner must also discuss the significance of the finding that there were no significant thresholds shifts when comparing the entrance and now converted separation examinations, particularly as the examination reports are from a few months apart.

2.  If an examination is scheduled, notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


